Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0001121
                                                         02-JUN-2017
                                                         01:35 PM
                           SCWC-12-0001121

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                         STATE OF HAWAIʻI,

                  Respondent/Plaintiff-Appellee, 


                                 vs. 


                         RAYMOND S. DAVIS,

                  Petitioner/Defendant-Appellant. 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

             (CAAP-12-0001121; CASE NO. 1DTA-12-01623) 


             ORDER DENYING MOTION FOR RECONSIDERATION 

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of Petitioner/Defendant-Appellant

Raymond S. Davis’s motion for reconsideration, filed on May 25,

2017, the papers in support thereof, and the records and files

herein,

           IT IS HEREBY ORDERED that the motion is denied.

           DATED: Honolulu, Hawai#i, June 2, 2017.

                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson